
	
		II
		111th CONGRESS
		1st Session
		S. 434
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2009
			Mr. Kerry (for himself
			 and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to improve
		  the State plan amendment option for providing home and community-based services
		  under the Medicaid program, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Empowered at Home Act of
			 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Strengthening the Medicaid Home and Community-Based State
				Plan Amendment Option
					Sec. 101. Removal of barriers to providing home and
				community-based services under State plan amendment option for individuals in
				need.
					Sec. 102. State option to provide home and community-based
				services to individuals for whom such services are likely to prevent, delay, or
				decrease the likelihood of an individual's need for institutionalized
				care.
					Sec. 103. Implementation assistance grants for States electing
				to provide home and community-based services under Medicaid through the State
				plan amendment option.
					TITLE II—State Grants to Facilitate Home and Community-Based
				Services and Promote Health 
					Sec. 201. Reauthorization of medicaid transformation grants and
				expansion of permissible uses in order to facilitate the provision of home and
				community-based and other long-term care services.
					Sec. 202. Health promotion grants.
					TITLE III—Long-term care insurance
					Sec. 301. Treatment of premiums on qualified long-term care
				insurance contracts.
					Sec. 302. Credit for taxpayers with long-term care
				needs.
					Sec. 303. Treatment of premiums on qualified long-term care
				insurance contracts.
					Sec. 304. Additional consumer protections for long-term care
				insurance.
					TITLE IV—Promoting and Protecting Community Living
					Sec. 401. Mandatory application of spousal impoverishment
				protections to recipients of home and community-based services.
					Sec. 402. State authority to elect to exclude up to 6 months of
				average cost of nursing facility services from assets or resources for purposes
				of eligibility for home and community-based services.
					TITLE V—Miscellaneous
					Sec. 501. Improved data collection.
					Sec. 502. GAO report on Medicaid home health services and the
				extent of consumer self-direction of such services.
				
			IStrengthening the
			 Medicaid Home and Community-Based State Plan Amendment Option
			101.Removal of
			 barriers to providing home and community-based services under State plan
			 amendment option for individuals in need
				(a)Parity with
			 income eligibility standard for institutionalized individualsParagraph (1) of section 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)) is amended by striking 150
			 percent of the poverty line (as defined in section 2110(c)(5)) and
			 inserting 300 percent of the supplemental security income benefit rate
			 established by section 1611(b)(1).
				(b)Additional
			 state option To provide home and community-based services to individuals
			 eligible for services under a waiverSection 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)) is amended by adding at the end the
			 following new paragraph:
					
						(6)State option to
				provide home and community-based services to individuals eligible for services
				under a waiver
							(A)In
				generalA State that provides home and community-based services
				in accordance with this subsection to individuals who satisfy the needs-based
				criteria for the receipt of such services established under paragraph (1)(A)
				may, in addition to continuing to provide such services to such individuals,
				elect to provide home and community-based services in accordance with the
				requirements of this paragraph to individuals who are eligible for home and
				community-based services under a waiver approved for the State under subsection
				(c), (d), or (e) or under section 1115 to provide such services, but only for
				those individuals whose income does not exceed 300 percent of the supplemental
				security income benefit rate established by section 1611(b)(1).
							(B)Application of same requirements for
				individuals satisfying needs-based criteriaSubject to subparagraph (C), a State shall
				provide home and community-based services to individuals under this paragraph
				in the same manner and subject to the same requirements as apply under the
				other paragraphs of this subsection to the provision of home and
				community-based services to individuals who satisfy the needs-based criteria
				established under paragraph (1)(A).
							(C)Authority to
				offer different type, amount, duration, or scope of home and community-based
				servicesA State may offer home and community-based services to
				individuals under this paragraph that differ in type, amount, duration, or
				scope from the home and community-based services offered for individuals who
				satisfy the needs-based criteria established under paragraph (1)(A), so long as
				such services are within the scope of services described in paragraph (4)(B) of
				subsection (c) for which the Secretary has the authority to approve a waiver
				and do not include room or
				board.
							.
				(c)Removal of
			 limitation on scope of servicesParagraph (1) of section 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)), as amended by subsection (a), is
			 amended by striking or such other services requested by the State as the
			 Secretary may approve.
				(d)Optional
			 eligibility category To provide full medicaid benefits to individuals receiving
			 home and community-based services under a State plan amendment
					(1)In
			 generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(ii)) is amended—
						(A)in subclause
			 (XVIII), by striking or at the end;
						(B)in subclause
			 (XIX), by adding or at the end; and
						(C)by inserting
			 after subclause (XIX), the following new subclause:
							
								(XX)who are eligible
				for home and community-based services under needs-based criteria established
				under paragraph (1)(A) of section 1915(i), or who are eligible for home and
				community-based services under paragraph (6) of such section, and who will
				receive home and community-based services pursuant to a State plan amendment
				under such
				subsection;
								.
						(2)Conforming
			 amendments
						(A)Section
			 1903(f)(4) of the Social Security Act (42 U.S.C. 1396b(f)(4)) is amended in the
			 matter preceding subparagraph (A), by inserting
			 1902(a)(10)(A)(ii)(XX), after
			 1902(a)(10)(A)(ii)(XIX),.
						(B)Section 1905(a)
			 of the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter
			 preceding paragraph (1)—
							(i)in
			 clause (xii), by striking or at the end;
							(ii)in
			 clause (xiii), by adding or at the end; and
							(iii)by inserting
			 after clause (xiii) the following new clause:
								
									(xiv)individuals who are eligible for
				home and community-based services under needs-based criteria established under
				paragraph (1)(A) of section 1915(i), or who are eligible for home and
				community-based services under paragraph (6) of such section, and who will
				receive home and community-based services pursuant to a State plan amendment
				under such
				subsection,
									.
							(e)Elimination of
			 option To limit number of eligible individuals or length of period for
			 grandfathered individuals if eligibility criteria is modifiedParagraph (1) of section 1915(i) of such
			 Act (42 U.S.C. 1396n(i)) is amended—
					(1)by striking subparagraph (C) and inserting
			 the following:
						
							(C)Projection of number of individuals to be
				provided home and community-based servicesThe State submits to
				the Secretary, in such form and manner, and upon such frequency as the
				Secretary shall specify, the projected number of individuals to be provided
				home and community-based services.
							;
				and
					(2)in subclause (II)
			 of subparagraph (D)(ii), by striking to be eligible for such services
			 for a period of at least 12 months beginning on the date the individual first
			 received medical assistance for such services and inserting to
			 continue to be eligible for such services after the effective date of the
			 modification and until such time as the individual no longer meets the standard
			 for receipt of such services under such pre-modified criteria.
					(f)Elimination of
			 option To waive statewidenessParagraph (3) of section 1915(i) of such
			 Act (42 U.S.C. 1396n(3)) is amended by striking section 1902(a)(1)
			 (relating to statewideness) and .
				(g)Effective
			 dateThe amendments made by this section take effect on the first
			 day of the first fiscal year quarter that begins after the date of enactment of
			 this Act.
				102.State option
			 to provide home and community-based services to individuals for whom such
			 services are likely to prevent, delay, or decrease the likelihood of an
			 individual's need for institutionalized care
				(a)State plan
			 amendment required
					(1)In
			 generalSection 1915 of the Social Security Act (42 U.S.C. 1396n)
			 is amended by adding at the end the following new subsection:
						
							(k)State plan
				amendment option To provide home and community-based services to individuals
				for whom such services are likely To prevent, delay, or decrease the likelihood
				of an individual's need for institutionalized care
								(1)In
				generalSubject to the succeeding provisions of this subsection,
				a State that has an approved State plan amendment under subsection (i) may
				provide, through a State plan amendment for the provision of medical assistance
				for home and community-based services that are within the scope of services
				described in paragraph (4)(B) of subsection (c) for which the Secretary has the
				authority to approve a waiver and do not include room or board to
				individuals—
									(A)who are not
				otherwise eligible for medical assistance under the State plan or under a
				waiver of such plan;
									(B)whose income does
				not exceed 300 percent of the supplemental security income benefit rate
				established by section 1611(b)(1); and
									(C)who satisfy such
				needs-based criteria for determining eligibility for medical assistance for
				such services as the State shall establish in accordance with paragraph
				(2).
									(2)Requirement for
				needs-based criteriaIn establishing needs-based criteria for
				purposes of determining eligibility for medical assistance for home and
				community-based services under this subsection, a State shall specify the
				specific physical, mental, cognitive, or intellectual impairments, or the
				inability of an individual to perform 1 or more specific activities of daily
				living (as defined in section 7702B(c)(2)(B) of the Internal Revenue Code of
				1986) or the need for significant assistance to perform such activities, for
				which the State determines that the provision of home and community-based
				services are reasonably expected to prevent, delay, or decrease the likelihood
				of an individual's need for institutionalized care.
								(3)Application of
				same requirements for providing home and community-based services under
				subsection (i)Subject to
				paragraphs (4) and (5), a State shall provide home and community-based services
				to individuals under this paragraph in the same manner and subject to the same
				requirements as apply to the provision of home and community-based services to
				individuals under subsection (i).
								(4)Authority to
				limit number of individualsA State may limit the number of
				individuals who are eligible to receive home and community-based services under
				this subsection and may establish waiting lists for the receipt of such
				services.
								(5)Authority to
				offer different type, amount, duration, or scope of home and community-based
				servicesA State may offer home and community-based services to
				individuals under this subsection that differ in type, amount, duration, or
				scope from the home and community-based services offered for individuals under
				paragraph (1)(A) of subsection (i) and, if applicable, under paragraph (6) of
				such
				subsection.
								.
					(2)Optional
			 categorically needy group; State option to limit benefits to home and
			 community-based services or to provide full medical assistance
						(A)In
			 generalSection 1902(a)(10) of the Social Security Act (42 U.S.C.
			 1396a(a)(10)) is amended—
							(i)in
			 subparagraph (A)(ii), as amended by section 101(d)(1)—
								(I)in subclause
			 (XIX), by striking or at the end;
								(II)in subclause
			 (XX), by adding or at the end; and
								(III)by inserting
			 after subclause (XX), the following new subclause:
									
										(XXI)who are
				eligible for home and community-based services under section 1915(k) and who
				will receive home and community-based services pursuant to a State plan
				amendment under such subsection;
										;
				and
								(ii)in
			 the matter following subparagraph (G)—
								(I)by striking
			 and (XIV) and inserting (XIV); and
								(II)by inserting
			 , and (XV) at the option of the State, the medical assistance made
			 available to an individual described in section 1915(k) who is eligible for
			 medical assistance only because of subparagraph (A)(ii)(XXI) may be limited to
			 medical assistance for home and community-based services described in a State
			 plan amendment submitted under that section before the
			 semicolon.
								(B)Conforming
			 amendments
							(i)Section
			 1903(f)(4) of the Social Security Act (42 U.S.C. 1396b(f)(4)), as amended by
			 section 101(d)(2)(A), is amended in the matter preceding subparagraph (A), by
			 inserting 1902(a)(10)(A)(ii)(XXI), after
			 1902(a)(10)(A)(ii)(XX),.
							(ii)Section 1905(a)
			 of the Social Security Act (42 U.S.C. 1396d(a)), as amended by section
			 101(d)(2)(B), is amended in the matter preceding paragraph (1)—
								(I)in clause (xiii),
			 by striking or at the end;
								(II)in clause (xiv),
			 by adding or at the end; and
								(iii)by inserting
			 after clause (xiv) the following new clause:
								
									(xv)who are eligible for home and
				community-based services under section 1915(k) and who will receive home and
				community-based services pursuant to a State plan amendment under such
				subsection,
									.
							(b)Effective
			 dateThe amendments made by this section take effect on the first
			 day of the first fiscal year quarter that begins after the date of enactment of
			 this Act.
				103.Implementation
			 assistance grants for States electing to provide home and community-based
			 services under Medicaid through the State plan amendment option
				(a)Authority To
			 award grantsThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall award grants to
			 eligible States to provide incentives to States for the implementation of State
			 plan amendments that meet the requirements of section 1915(i) of the Social
			 Security Act (42 U.S.C. 1396n(i)).
				(b)Eligible
			 StateFor purposes of this section, an eligible State is a State
			 that—
					(1)has an approved
			 State plan amendment described in subsection (a); and
					(2)submits an
			 application to the Secretary, in such form and manner as the Secretary shall
			 require, specifying the costs the State will incur in implementing such
			 amendment and such additional information as the Secretary may require.
					(c)Amount and
			 duration of grants
					(1)AmountThe
			 Secretary shall determine the amount to be awarded all eligible States under
			 this section for a fiscal year based on the applications submitted by such
			 States and the amount available for such fiscal year under subsection
			 (d).
					(2)Limitation on
			 duration of awardA State may receive a grant under this section
			 for not more than 3 consecutive fiscal years.
					(d)AppropriationsThere
			 are appropriated, from any funds in the Treasury not otherwise appropriated,
			 $40,000,000 for each of fiscal years 2010 through 2014 for making grants to
			 States under this section. Funds appropriated under this subsection for a
			 fiscal year shall remain available for expenditure through September 30,
			 2014.
				IIState Grants to
			 Facilitate Home and Community-Based Services and Promote Health
			201.Reauthorization
			 of medicaid transformation grants and expansion of permissible uses in order to
			 facilitate the provision of home and community-based and other long-term care
			 services
				(a)2-year
			 reauthorization; increased fundingSection 1903(z)(4)(A) of the
			 Social Security Act (42 U.S.C. 1396b(z)(4)(A)) is amended—
					(1)in clause (i), by
			 striking and at the end;
					(2)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by inserting
			 after clause (ii), the following new clauses:
						
							(iii)$150,000,000
				for fiscal year 2010; and
							(iv)$150,000,000 for
				fiscal year
				2011.
							.
					(b)Expansion of
			 permissible usesSection 1903(z)(2) of the Social Security Act
			 (42 U.S.C. 1396b(z)(2)) is amended by adding at the end the following new
			 subparagraphs:
					
						(G)(i)Methods for ensuring
				the availability and accessibility of home and community-based services in the
				State, recognizing multiple delivery options that take into account differing
				needs of individuals, through the creation or designation (in consultation with
				organizations representing elderly individuals and individuals of all ages with
				physical, mental, cognitive, or intellectual impairments, and organizations
				representing the long-term care workforce, including organized labor, and
				health care and direct service providers) of one or more statewide or regional
				public entities or non-profit organizations (such as fiscal intermediaries,
				agencies with choice, home care commissions, public authorities, worker
				associations, consumer-owned and controlled organizations (including
				representatives of individuals with severe intellectual or cognitive
				impairment), area agencies on aging, independent living centers, aging and
				disability resource centers, or other disability organizations) which
				may—
								(I)develop programs where qualified
				individuals provide home- and community-based services while solely or jointly
				employed by recipients of such services;
								(II)facilitate the training and recruitment
				of qualified health and direct service professionals and consumers who use
				services;
								(III)recommend or develop a system to set
				wages and benefits, and recommend commensurate reimbursement rates;
								(IV)with meaningful ongoing involvement from
				consumers and workers (or their respective representatives), develop procedures
				for the appropriate screening of workers, create a registry or registries of
				available workers, including policies and procedures to ensure no interruption
				of care for eligible individuals;
								(V)assist consumers in identifying
				workers;
								(VI)act as a fiscal intermediary;
								(VII)assist workers in finding employment,
				including consumer-directed employment;
								(VIII)provide funding for disability
				organizations, aging organizations, or other organizations, to assume roles
				that promote consumers’ ability to acquire the necessary skills for directing
				their own services and financial resources; or
								(IX)create workforce development plans on a
				regional or statewide basis (or both), to ensure a sufficient supply of
				qualified home and community-based services workers, including reviews and
				analyses of actual and potential worker shortages, training and retention
				programs for home and community-based services workers (which may include, as
				determined appropriate by the State, allowing participation in such training to
				count as an allowable work activity under the State temporary assistance for
				needy families program funded under part A of title IV), and plans to assist
				consumers with finding and retaining qualified workers.
								(ii)Nothing in clause (i) shall be
				construed as prohibiting the use of funds made available to carry out this
				subparagraph for start-up costs associated with any of the activities described
				in subclauses (I) through (IX), as requiring any consumer to hire workers who
				are listed in a worker registry developed with such funds, or to limit the
				ability of consumers to hire or fire their own workers.
							(H)Methods for
				providing an integrated and efficient system of long-term care through a review
				of the Federal, State, local, and private long-term care resources, services,
				and supports available to elderly individuals and individuals of all ages with
				physical, mental, cognitive, or intellectual impairments and the development
				and implementation of a plan to fully integrate such resources, services, and
				supports by aggregating such resources, services, and supports to create a
				consumer-centered and cost-effective resource and delivery system and expanding
				the availability of home and community-based services, and that is designed to
				result in administrative savings, consolidation of common activities, and the
				elimination of redundant
				processes.
						.
				(c)Allocation of
			 funds
					(1)Elimination of
			 current law requirements for allocation of fundsSection
			 1903(z)(4)(B) of the Social Security Act (42 U.S.C. 1396b(z)(4)(B)) is amended
			 by striking the second and third sentences.
					(2)Assurance of
			 funds to facilitate the provision of home and community-based services and
			 integrated systems of long-term careSection 1903(z)(4)(B) of the
			 Social Security Act (42 U.S.C. 1396b(z)(4)(B)), as amended by paragraph (1), is
			 amended by inserting after the first sentence the following new sentence:
			 Such method shall provide that 50 percent of such funds shall be
			 allocated among States that design programs to adopt the innovative methods
			 described in subparagraph (G) or (H) (or both) of paragraph
			 (2)..
					(d)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2009.
				202.Health
			 promotion grants
				(a)DefinitionsIn
			 this section:
					(1)Eligible
			 Medicaid beneficiaryThe term eligible Medicaid
			 beneficiary means an individual who is enrolled in the State Medicaid
			 plan under title XIX of the Social Security Act and—
						(A)has attained the
			 age of 60 and is not a resident of a nursing facility; or
						(B)is an adult with
			 a physical, mental, cognitive, or intellectual impairment.
						(2)Eligible
			 StateThe term eligible State means a State that
			 submits an application to the Secretary for a grant under this section, in such
			 form and manner as the Secretary shall require.
					(3)Evidence- and
			 community-based health promotion programThe term evidence-
			 and community-based health promotion program means a community-based
			 program (such as a program for chronic disease self-management, physical or
			 mental activity, falls prevention, smoking cessation, or dietary modification)
			 that has been objectively evaluated and found to improve health outcomes or
			 meet health promotion goals by preventing, delaying, or decreasing the severity
			 of physical, mental, cognitive, or intellectual impairment and that meets
			 generally accepted standards for best professional practice.
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(b)Authority To
			 conduct demonstration projectThe Secretary shall award grants on
			 a competitive basis to eligible States to conduct in accordance with this
			 section an evidence- and community-based health promotion program that is
			 designed to achieve the following objectives with respect to eligible Medicaid
			 beneficiaries:
					(1)Lifestyle
			 changesTo empower eligible Medicaid beneficiaries to take more
			 control over their own health through lifestyle changes that have proven
			 effective in reducing the effects of chronic disease and slowing the
			 progression of disability.
					(2)DiffusionTo
			 mobilize the Medicaid, aging, disability, public health, and nonprofit networks
			 at the State and local levels to accelerate the translation of credible
			 research into practice through the deployment of low-cost evidence-based health
			 promotion and disability prevention programs at the community level.
					(c)Selection and
			 amount of grant awardsIn awarding grants to eligible States
			 under this section and determining the amount of the awards, the Secretary
			 shall—
					(1)take into
			 consideration the manner and extent to which the eligible State proposes to
			 achieve the objectives specified in subsection (b); and
					(2)give preference
			 to eligible States proposing—
						(A)programs through
			 public service provider organizations or other organizations with expertise in
			 serving eligible Medicaid beneficiaries;
						(B)strong
			 State-level collaboration across, Medicaid agencies, State units on aging,
			 State independent living councils, State associations of Area Agencies on
			 Aging, and State agencies responsible for public health; or
						(C)interventions
			 that have already demonstrated effectiveness and replicability in a
			 community-based, non-medical setting.
						(d)Use of
			 fundsAn eligible State awarded a grant under this section shall
			 use the funds awarded to develop, implement, and sustain high quality evidence-
			 and community-based health promotion programs. As a condition of being awarded
			 such a grant, an eligible State shall agree to—
					(1)implement such
			 programs in at least 3 geographic areas of the State; and
					(2)develop the
			 infrastructure and partnerships that will be necessary over the long-term to
			 effectively embed evidence- and community-based health promotion programs for
			 eligible Medicaid beneficiaries within the statewide health, aging, disability,
			 and long-term care systems.
					(e)Technical
			 assistanceThe Secretary shall provide assistance to eligible
			 States awarded grants under this section, sub-grantees and their partners,
			 program organizers, and others in developing evidence- and community-based
			 health promotion programs.
				(f)Payments to
			 eligible States; carryover of unused grant amounts
					(1)PaymentsFor
			 each calendar quarter of a fiscal year that begins during the period for which
			 an eligible State is awarded a grant under this section, the Secretary shall
			 pay to the State from its grant award for such fiscal year an amount equal to
			 the lesser of—
						(A)the amount of
			 qualified expenditures made by the State for such quarter; or
						(B)the total amount
			 remaining in such grant award for such fiscal year (taking into account the
			 application of paragraph (2)).
						(2)Carryover of
			 unused amountsAny portion of a State grant award for a fiscal
			 year under this section remaining available at the end of such fiscal year
			 shall remain available for making payments to the State for the next 4 fiscal
			 years, subject to paragraph (3).
					(3)Reawarding of
			 certain unused amountsIn the case of a State that the Secretary
			 determines has failed to meet the conditions for continuation of a
			 demonstration project under this section in a succeeding year, the Secretary
			 shall rescind the grant award for each succeeding year, together with any
			 unspent portion of an award for prior years, and shall add such amounts to the
			 appropriation for the immediately succeeding fiscal year for grants under this
			 section.
					(4)Preventing
			 duplication of paymentThe payment under a demonstration project
			 with respect to qualified expenditures shall be in lieu of any payment with
			 respect to such expenditures that would otherwise be paid to the State under
			 section 1903(a) of the Social Security Act (42 U.S.C. 1396a(a)). Nothing in the
			 previous sentence shall be construed as preventing a State from being paid
			 under such section for expenditures in a grant year for which payment is
			 available under such section 1903(a) after amounts available to pay for such
			 expenditures under the grant awarded to the State under this section for the
			 fiscal year have been exhausted.
					(g)EvaluationNot
			 later than 3 years after the date on which the first grant is awarded to an
			 eligible State under this section, the Secretary shall, by grant, contract, or
			 interagency agreement, conduct an evaluation of the demonstration projects
			 carried out under this section that measures the health-related, quality of
			 life, and cost outcomes for eligible Medicaid beneficiaries and includes
			 information relating to the quality, infrastructure, sustainability, and
			 effectiveness of such projects.
				(h)AppropriationsThere
			 are appropriated, from any funds in the Treasury not otherwise appropriated,
			 the following amounts to carry out this section:
					(1)Grants to
			 statesFor grants to States, to remain available until
			 expended—
						(A)$4,000,000 for
			 fiscal year 2010;
						(B)$6,000,000 for
			 fiscal year 2011;
						(C)$8,000,000 for
			 fiscal year 2012;
						(D)$10,000,000 for
			 fiscal year 2013; and
						(E)$12,000,000 for
			 fiscal year 2014.
						(2)Technical
			 assistanceFor the provision of technical assistance through such
			 center in accordance with subsection (e)—
						(A)$800,000 for
			 fiscal year 2010;
						(B)$1,200,000 for
			 fiscal year 2011;
						(C)$1,600,000 for
			 fiscal year 2012;
						(D)$2,000,000 for
			 fiscal year 2013; and
						(E)$2,400,000 for
			 fiscal year 2014.
						(3)EvaluationFor
			 conducting the evaluation required under subsection (g), $4,000,000 for fiscal
			 year 2012.
					IIILong-term care
			 insurance
			301.Treatment of
			 premiums on qualified long-term care insurance contracts
				(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
					
						224.Premiums on
				qualified long-term care insurance contracts
							(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the applicable percentage of the amount of
				eligible long-term care premiums (as defined in section 213(d)(10)) paid during
				the taxable year for coverage for the taxpayer and the taxpayer's spouse and
				dependents under a qualified long-term care insurance contract (as defined in
				section 7702B(b)).
							(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage shall be determined in accordance with the following table:
								
									
										
											For taxable years beginning in calendar
						year—The
						applicable percentage is—
											
										
										
											2010 or 201125
											
											201235
											
											201365
											
											2014 or thereafter100.
											
										
									
								
							(c)Coordination
				with other deductionsAny amount paid by a taxpayer for any
				qualified long-term care insurance contract to which subsection (a) applies
				shall not be taken into account in computing the amount allowable to the
				taxpayer as a deduction under section 162(l) or
				213(a).
							.
				(b)Conforming
			 amendments
					(1)Section 62(a) of
			 the Internal Revenue Code of 1986 is amended by inserting before the last
			 sentence at the end the following new paragraph:
						
							(22)Premiums on
				qualified long-term care insurance contractsThe deduction
				allowed by section
				224.
							.
					(2)The table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
						
							
								Sec. 224. Premiums on qualified long-term
				care insurance contracts.
								Sec. 225. Cross
				reference.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				302.Credit for
			 taxpayers with long-term care needs
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
					
						25E.Credit for
				taxpayers with long-term care needs
							(a)Allowance of
				credit
								(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				credit amount multiplied by the number of applicable individuals with respect
				to whom the taxpayer is an eligible caregiver for the taxable year.
								(2)Applicable
				credit amountFor purposes of paragraph (1), the applicable
				credit amount shall be determined in accordance with the following
				table:
									
										
											
												For taxable years beginning in calendar
						year—The
						applicable credit amount
						is—
												
											
											
												2010$1,000
												
												20111,500
												
												20122,000
												
												20132,500
												
												2014 or thereafter3,000.
												
											
										
									
								(b)Limitation
				based on adjusted gross income
								(1)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by $100 for each $1,000 (or fraction
				thereof) by which the taxpayer's modified adjusted gross income exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
								(2)Threshold
				amountFor purposes of paragraph (1), the term threshold
				amount means—
									(A)$150,000 in the
				case of a joint return, and
									(B)$75,000 in any
				other case.
									(3)IndexingIn
				the case of any taxable year beginning in a calendar year after 2010, each
				dollar amount contained in paragraph (2) shall be increased by an amount equal
				to the product of—
									(A)such dollar
				amount, and
									(B)the medical care
				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar
				year in which the taxable year begins, determined by substituting August
				2009 for August 1996 in subclause (II) thereof.
									If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of $50.(c)DefinitionsFor
				purposes of this section—
								(1)Applicable
				individual
									(A)In
				generalThe term applicable individual means, with
				respect to any taxable year, any individual who has been certified, before the
				due date for filing the return of tax for the taxable year (without
				extensions), by a physician (as defined in section 1861(r)(1) of the
				Social Security Act) as being an
				individual with long-term care needs described in subparagraph (B) for a
				period—
										(i)which is at least
				180 consecutive days, and
										(ii)a portion of
				which occurs within the taxable year.
										Notwithstanding the preceding
				sentence, a certification shall not be treated as valid unless it is made
				within the 391/2 month period ending on such due date (or
				such other period as the Secretary prescribes).(B)Individuals
				with long-term care needsAn individual is described in this
				subparagraph if the individual meets any of the following requirements:
										(i)The individual is
				at least 6 years of age and—
											(I)is unable to
				perform (without substantial assistance from another individual) at least 3
				activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss
				of functional capacity, or
											(II)requires
				substantial supervision to protect such individual from threats to health and
				safety due to severe cognitive impairment and is unable to perform, without
				reminding or cuing assistance, at least 1 activity of daily living (as so
				defined) or to the extent provided in regulations prescribed by the Secretary
				(in consultation with the Secretary of Health and Human Services), is unable to
				engage in age appropriate activities.
											(ii)The individual
				is at least 2 but not 6 years of age and is unable due to a loss of functional
				capacity to perform (without substantial assistance from another individual) at
				least 2 of the following activities: eating, transferring, or mobility.
										(iii)The individual
				is under 2 years of age and requires specific durable medical equipment by
				reason of a severe health condition or requires a skilled practitioner trained
				to address the individual's condition to be available if the individual's
				parents or guardians are absent.
										(2)Eligible
				caregiver
									(A)In
				generalA taxpayer shall be treated as an eligible caregiver for
				any taxable year with respect to the following individuals:
										(i)The
				taxpayer.
										(ii)The taxpayer's
				spouse.
										(iii)An individual
				with respect to whom the taxpayer is allowed a deduction under section 151(c)
				for the taxable year.
										(iv)An individual
				who would be described in clause (iii) for the taxable year if section 151(c)
				were applied by substituting for the exemption amount an amount equal to the
				sum of the exemption amount, the standard deduction under section 63(c)(2)(C),
				and any additional standard deduction under section 63(c)(3) which would be
				applicable to the individual if clause (iii) applied.
										(v)An individual who
				would be described in clause (iii) for the taxable year if—
											(I)the requirements
				of clause (iv) are met with respect to the individual, and
											(II)the requirements
				of subparagraph (B) are met with respect to the individual in lieu of the
				support test under subsection (c)(1)(D) or (d)(1)(C) of section 152.
											(B)Residency
				testThe requirements of this subparagraph are met if an
				individual has as his principal place of abode the home of the taxpayer
				and—
										(i)in the case of an
				individual who is an ancestor or descendant of the taxpayer or the taxpayer's
				spouse, is a member of the taxpayer's household for over half the taxable year,
				or
										(ii)in the case of
				any other individual, is a member of the taxpayer's household for the entire
				taxable year.
										(C)Special rules
				where more than 1 eligible caregiver
										(i)In
				generalIf more than 1 individual is an eligible caregiver with
				respect to the same applicable individual for taxable years ending with or
				within the same calendar year, a taxpayer shall be treated as the eligible
				caregiver if each such individual (other than the taxpayer) files a written
				declaration (in such form and manner as the Secretary may prescribe) that such
				individual will not claim such applicable individual for the credit under this
				section.
										(ii)No
				agreementIf each individual required under clause (i) to file a
				written declaration under clause (i) does not do so, the individual with the
				highest adjusted gross income shall be treated as the eligible
				caregiver.
										(iii)Married
				individuals filing separatelyIn the case of married individuals
				filing separately, the determination under this subparagraph as to whether the
				husband or wife is the eligible caregiver shall be made under the rules of
				clause (ii) (whether or not one of them has filed a written declaration under
				clause (i)).
										(d)Identification
				requirementNo credit shall be allowed under this section to a
				taxpayer with respect to any applicable individual unless the taxpayer includes
				the name and taxpayer identification number of such individual, and the
				identification number of the physician certifying such individual, on the
				return of tax for the taxable year.
							(e)Taxable year
				must be full taxable yearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12
				months.
							.
				(b)Conforming
			 amendments
					(1)Section
			 6213(g)(2) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (L), by striking the period at
			 the end of subparagraph (M) and inserting , and, and by
			 inserting after subparagraph (M) the following new subparagraph:
						
							(N)an omission of a
				correct TIN or physician identification required under section 25E(d) (relating
				to credit for taxpayers with long-term care needs) to be included on a
				return.
							.
					(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
						
							
								Sec. 25E. Credit for taxpayers with
				long-term care
				needs.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				303.Treatment of
			 premiums on qualified long-term care insurance contracts
				(a)In
			 general
					(1)Cafeteria
			 plansThe last sentence of section 125(f) of the Internal Revenue
			 Code of 1986 (defining qualified benefits) is amended by inserting before the
			 period at the end ; except that such term shall include the payment of
			 premiums for any qualified long-term care insurance contract (as defined in
			 section 7702B) to the extent the amount of such payment does not exceed the
			 eligible long-term care premiums (as defined in section 213(d)(10)) for such
			 contract.
					(2)Flexible
			 spending arrangementsSection 106 of such Code (relating to
			 contributions by an employer to accident and health plans) is amended by
			 striking subsection (c) and redesignating subsection (d) as subsection
			 (c).
					(b)Conforming
			 amendments
					(1)Section 6041 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subsection:
						
							(h)Flexible
				spending arrangement definedFor purposes of this section, a flexible
				spending arrangement is a benefit program which provides employees with
				coverage under which—
								(1)specified incurred
				expenses may be reimbursed (subject to reimbursement maximums and other
				reasonable conditions), and
								(2)the maximum amount
				of reimbursement which is reasonably available to a participant for such
				coverage is less than 500 percent of the value of such coverage.
								In the
				case of an insured plan, the maximum amount reasonably available shall be
				determined on the basis of the underlying
				coverage..
					(2)The following
			 sections of such Code are each amended by striking section
			 106(d) and inserting section 106(c): sections
			 223(b)(4)(B), 223(d)(4)(C), 223(f)(3)(B), 3231(e)(11), 3306(b)(18),
			 3401(a)(22), 4973(g)(1), and 4973(g)(2)(B)(i).
					(3)Section 6041(f)(1)
			 of such Code is amended by striking (as defined in section
			 106(c)(2)).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				304.Additional consumer
			 protections for long-term care insurance
				(a)Additional
			 protections applicable to long-term care insuranceSubparagraphs
			 (A) and (B) of section 7702B(g)(2) of the
			 Internal Revenue Code of 1986 (relating to requirements of model regulation and
			 Act) are amended to read as follows:
					
						(A)In
				generalThe requirements of this paragraph are met with respect
				to any contract if such contract meets—
							(i)Model
				regulationThe following requirements of the model
				regulation:
								(I)Section 6A
				(relating to guaranteed renewal or noncancellability), other than paragraph (5)
				thereof, and the requirements of section 6B of the model Act relating to such
				section 6A.
								(II)Section 6B
				(relating to prohibitions on limitations and exclusions) other than paragraph
				(7) thereof.
								(III)Section 6C
				(relating to extension of benefits).
								(IV)Section 6D
				(relating to continuation or conversion of coverage).
								(V)Section 6E
				(relating to discontinuance and replacement of policies).
								(VI)Section 7
				(relating to unintentional lapse).
								(VII)Section 8
				(relating to disclosure), other than sections 8F, 8G, 8H, and 8I
				thereof.
								(VIII)Section 11
				(relating to prohibitions against post-claims underwriting).
								(IX)Section 12
				(relating to minimum standards).
								(X)Section 13
				(relating to requirement to offer inflation protection).
								(XI)Section 25
				(relating to prohibition against preexisting conditions and probationary
				periods in replacement policies or certificates).
								(XII)The provisions
				of section 28 relating to contingent nonforfeiture benefits, if the
				policyholder declines the offer of a nonforfeiture provision described in
				paragraph (4) of this subsection.
								(ii)Model
				ActThe following requirements of the model Act:
								(I)Section 6C
				(relating to preexisting conditions).
								(II)Section 6D
				(relating to prior hospitalization).
								(III)The provisions
				of section 8 relating to contingent nonforfeiture benefits, if the policyholder
				declines the offer of a nonforfeiture provision described in paragraph (4) of
				this subsection.
								(B)DefinitionsFor
				purposes of this paragraph—
							(i)Model
				regulationThe term model regulation means the
				long-term care insurance model regulation promulgated by the National
				Association of Insurance Commissioners (as adopted as of December 2006).
							(ii)Model
				ActThe term model
				Act means the long-term care insurance model Act promulgated by the
				National Association of Insurance Commissioners (as adopted as of December
				2006).
							(iii)CoordinationAny
				provision of the model regulation or model Act listed under clause (i) or (ii)
				of subparagraph (A) shall be treated as including any other provision of such
				regulation or Act necessary to implement the provision.
							(iv)DeterminationFor
				purposes of this section and section 4980C, the determination of whether any
				requirement of a model regulation or the model Act has been met shall be made
				by the
				Secretary.
							.
				(b)Excise
			 taxParagraph (1) of section 4980C(c) of the Internal Revenue
			 Code of 1986 (relating to requirements of model provisions) is amended to read
			 as follows:
					
						(1)Requirements of
				model provisions
							(A)Model
				regulationThe following
				requirements of the model regulation must be met:
								(i)Section 9
				(relating to required disclosure of rating practices to consumer).
								(ii)Section 14
				(relating to application forms and replacement coverage).
								(iii)Section 15
				(relating to reporting requirements).
								(iv)Section 22
				(relating to filing requirements for marketing).
								(v)Section 23
				(relating to standards for marketing), including inaccurate completion of
				medical histories, other than paragraphs (1), (6), and (9) of section
				23C.
								(vi)Section 24
				(relating to suitability).
								(vii)Section 26
				(relating to policyholder notifications).
								(viii)Section 27 (relating to the right to reduce
				coverage and lower premiums).
								(ix)Section 31
				(relating to standard format outline of coverage).
								(x)Section 32
				(relating to requirement to deliver shopper’s guide).
								(B)Model
				ActThe following requirements of the model Act must be
				met:
								(i)Section 6F
				(relating to right to return).
								(ii)Section 6G
				(relating to outline of coverage).
								(iii)Section 6H
				(relating to requirements for certificates under group plans).
								(iv)Section 6J
				(relating to policy summary).
								(v)Section 6K
				(relating to monthly reports on accelerated death benefits).
								(vi)Section 7
				(relating to incontestability period).
								(vii)Section 9 (relating to producer training
				requirements).
								(C)DefinitionsFor
				purposes of this paragraph, the terms model regulation and
				model Act have the meanings given such terms by section
				7702B(g)(2)(B).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to policies
			 issued more than 1 year after the date of the enactment of this Act.
				IVPromoting and
			 Protecting Community Living
			401.Mandatory
			 application of spousal impoverishment protections to recipients of home and
			 community-based services
				(a)In
			 generalSection 1924(h)(1)(A)
			 of the Social Security Act (42 U.S.C. 1396r–5(h)(1)(A)) is amended by striking
			 (at the option of the State) is described in section
			 1902(a)(10)(A)(ii)(VI) and inserting is eligible for medical
			 assistance for home and community-based services under subsection (c), (d),
			 (e), (i), or (k) of section 1915.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2009.
				402.State
			 authority to elect to exclude up to 6 months of average cost of nursing
			 facility services from assets or resources for purposes of eligibility for home
			 and community-based services
				(a)In
			 generalSection 1917 of the
			 Social Security Act (42 U.S.C. 1396p) is amended by adding at the end the
			 following new subsection:
					
						(i)State authority
				To exclude up to 6 months of average cost of nursing facility services from
				home and community-based services eligibility
				determinationsNothing in this section or any other provision of
				this title, shall be construed as prohibiting a State from excluding from any
				determination of an individual's assets or resources for purposes of
				determining the eligibility of the individual for medical assistance for home
				and community-based services under subsection (c), (d), (e), (i), or (k) of
				section 1915 (if a State imposes an limitation on assets or resources for
				purposes of eligibility for such services), an amount equal to the product of
				the amount applicable under subsection (c)(1)(E)(ii)(II) (at the time such
				determination is made) and such number, not to exceed 6, as the State may
				elect.
						.
				(b)Rule of
			 constructionNothing in the amendment made by subsection (a)
			 shall be construed as affecting a State's option to apply less restrictive
			 methodologies under section 1902(r)(2) for purposes of determining income and
			 resource eligibility for individuals specified in that section.
				(c)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2009.
				VMiscellaneous
			501.Improved data
			 collection
				(a)Secretarial
			 requirement To revise data reporting forms and systems To ensure uniform and
			 consistent reporting by StatesNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Administrator of the Centers for Medicare & Medicaid Services,
			 shall revise CMS Form 372, CMS Form 64, and CMS Form 64.9 (or any successor
			 forms) and the Medicaid Statistical Information Statistics (MSIS) claims
			 processing system to ensure that, with respect to any State that provides
			 medical assistance to individuals under a waiver or State plan amendment
			 approved under subsection (c), (d), (e), (i), (j), or (k) of section 1915 of
			 the Social Security Act (42 U.S.C. 1396n), the State reports to the Secretary,
			 not less than annually and in a manner that is consistent and uniform for all
			 States (and, in the case of medical assistance provided under a waiver or State
			 plan amendment under any such subsection for home and community-based services,
			 in a manner that is consistent and uniform with the data required to be
			 reported for purposes of monitoring or evaluating the provision of such
			 services under the State plan or under a waiver approved under section 1115 of
			 the Social Security Act (42 U.S.C. 1315) to provide such services) the
			 following data:
					(1)The total number of individuals provided
			 medical assistance for such services under each waiver to provide such services
			 conducted by the State and each State plan amendment option to provide such
			 services elected by the State.
					(2)The total amount of expenditures incurred
			 for such services under each such waiver and State plan amendment option,
			 disaggregated by expenditures for medical assistance and administrative or
			 other expenditures.
					(3)The types of such
			 services provided by the State under each such waiver and State plan amendment
			 option.
					(4)The number of
			 individuals on a waiting list (if any) to be enrolled under each such waiver
			 and State plan amendment option or to receive services under each such waiver
			 and State plan amendment option.
					(5)With respect to
			 home health services, private duty nursing services, case management services,
			 and rehabilitative services provided under each such waiver and State plan
			 amendment option, the total number of individuals provided each type of such
			 services, the total amount of expenditures incurred for each type of services,
			 and whether each such service was provided for long-term care or acute care
			 purposes.
					(b)Public
			 availabilityNot later than 6 months after the date of enactment
			 of this Act, the Secretary of Health and Human Services, acting through the
			 Administrator of the Centers for Medicare & Medicaid Services, shall make
			 publicly available, in a State identifiable manner, the data described in
			 subsection (a) through an Internet website and otherwise as the Secretary
			 determines appropriate.
				502.GAO report on
			 Medicaid home health services and the extent of consumer self-direction of such
			 services
				(a)StudyThe Comptroller General of the United
			 States shall study the provision of home health services under State Medicaid
			 plans under title XIX of the Social Security Act. Such study shall include an
			 examination of the extent to which there are variations among the States with
			 respect to the provision of home health services in general under State
			 Medicaid plans, including the extent to which such plans impose limits on the
			 types of services that a home health aide may provide a Medicaid beneficiary
			 and the extent to which States offer consumer self-direction of such services
			 or allow for other consumer-oriented policies with respect to such
			 services.
				(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report to
			 Congress on the results of the study conducted under subsection (a), together
			 with such recommendations for legislative or administrative changes as the
			 Comptroller General determines appropriate in order to provide home health
			 services under State Medicaid plans in accordance with identified best
			 practices for the provision of such services.
				
